On Motion for Rehearing.
As pointed out in our opinion on original hearing, the order of court complained of was attacked as void; but we held that it was not void, and that, since it was not void, the injunctive relief prayed for could not be granted. The reason the order was not void was that the court had jurisdiction of the subject-matter and of the parties to the application therefor. The principal attack upon the order was based upon the contention that it was in contravention of provisions of both the state and federal Constitutions. Those Constitutional guaranties were also invoked as a defense to the application made by plaintiffs to compel the production of documentary evidence, and that defense was overruled by the court when the order complained of was entered. Even though it should be held that that ruling was erroneous, because in contravention of provisions of the Constitution, yet the error did not render the order void. It was the law of the case, and binding upon the parties to that proceeding, until set aside on appeal therefrom, and, being an interlocutory order, no appeal lies. State ex rel. City of Columbus v. Mitchell, 31 Ohio St. 592; Corcoran v. Chesapeake, etc., Canal Co.,94 U.S. 741, 24 L. Ed. 190; City of Aurora v. West, 17 Wall. (74 U.S.) 82, 19 L. Ed. 42; Philadelphia v. Ridge Ave. Ry. Co., 21 A. 982,142 Pa. 484, 24 Am. St. Rep. 512; 34 C.J. 509, 555; Adams v. Fisher,6 S.W. 772, 75 Tex. 657.
In the motion for rehearing the further contention is stressed that the order complained of was void as to such employés, agents, and servants of appellant as were not made parties to the application for the order, and that, because it was void as to them, it was void as to all parties to the proceeding. The only parties whose interests are to be affected by the main suit, or by the order of court which is sought to be enjoined, are the plaintiffs and the defendant in the main suit. Neither the witnesses McMahon and Clayton nor any other agent, servant, or employé of the appellant, who by the order of court are required to appear as witnesses before the notary taking their depositions and produce the records specified in the order, are in any manner interested in the controversy between plaintiffs and defendant in the suit. Hence they have no interest in the issue as to whether or not plaintiffs are entitled to the relief awarded to them by the order of court which is sought to be enjoined, and therefore they were not necessary parties to plaintiffs' application therefor. The only necessary party defendant to that application was the Texas Company, and, since it is a corporation, obedience to the order must necessarily be accomplished through its proper agents and representatives.
Even though it should be said that the unnamed employés, servants, and agents who are included within the terms of the order were proper parties to the application therefor, yet the order was not void by reason of the fact that they were not made parties to that proceeding. 23 Cyc. 1092; 34 Corpus Juris, 559.
The motion for rehearing is overruled. *Page 884